Citation Nr: 0804861	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  06-14 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether a clear and unmistakable error (CUE) was committed in 
a January 18, 1974, rating decision recharacterizing the 
veteran's psychiatric disorder as psychoneurosis and 
proposing a reduction in disability rating from 30 percent to 
10 percent effective April 1, 1974.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which found that clear and 
unmistakable error had not been committed in a January 1974 
rating decision.  The Board first considered this appeal in 
January 2007 and also found no CUE in the January 1974 rating 
decision.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
November 2007, the Court vacated the Board's January 2007 
decision with respect to the veteran's CUE claim and remanded 
the matter to the Board for further appellate consideration, 
to include a review of 38 C.F.R. § 3.105(d).  As such, the 
matter is properly returned to the Board.

A motion to advance this case on the Board's docket was 
received and granted by the Board for good cause shown.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  At the time of the January 1974 rating decision, the 
correct facts, as they were then known, were before the 
adjudicator and the statutory and regulatory provisions then 
extant were correctly applied in recharacterizing the 
veteran's psychiatric disorder as psychoneurosis and 
proposing a reduction in disability rating from 30 percent to 
10 percent effective April 1, 1974.  

2.  The January 1974 rating decision recharacterizing the 
veteran's psychiatric disorder as psychoneurosis and 
proposing a reduction in disability rating from 30 percent to 
10 percent effective April 1, 1974, did not contain factual 
or legal errors of such magnitude, individually or 
cumulatively, that a different outcome would have to have 
been reached in their absence.


CONCLUSION OF LAW

Clear and unmistakable error is not shown in the January 18, 
1974, rating decision   recharacterizing the veteran's 
psychiatric disorder as psychoneurosis and proposing a 
reduction in disability rating from 30 percent to 10 percent 
effective April 1, 1974.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board finds 
that the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA) are not applicable to claims of clear and 
unmistakable error in an RO determination.  See Parker v. 
Principi, 15 Vet. App. 407, 412 (2002).  CUE claims are not 
conventional appeals, but requests for revisions of previous 
decisions.  See Disabled American Veterans v. Gober, 234 F.3d 
682, 694 (Fed. Cir. 2000) citing Haines v. West, 154 F.3d 
1298, 1300 (Fed. Cir. 1998).  Thus, the moving party bears 
the burden of presenting allegations of error which existed 
at the time of the decision alleged to be the product of CUE.  
See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).  
As a consequence, notifying an appellant of evidence 
necessary to substantiate a claim and assisting him in 
obtaining such evidence are obviously not requirements for 
CUE claims.

The veteran asserts that the RO did not correctly apply 
38 C.F.R. §§ 4.2, 4.125, 4.126, and rating criteria found at 
§ 4.132 when it recharacterized his service-connected 
psychiatric disorder as psychoneurosis and proposed reducing 
his 30 percent rating for a schizophrenic reaction to 10 
percent under rating criteria for psychoneuroses.  He 
contends that the recharacterization of the disability 
effectively severed service connection for the schizophrenic 
reaction and granted service connection for psychoneurosis.  
As such, the veteran argues that the provisions of 38 C.F.R. 
§ 3.105(d) are for application as the January 18, 1974, 
rating decision entailed severance of benefits as opposed to 
reduction in benefits.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authority or except as provided in 38 C.F.R. 
§§ 3.105 and 3.2600 (2007).  See 38 C.F.R. § 3.104(a).  

38 C.F.R. § 3.105(a) states that previous determinations that 
are final and binding will be accepted as correct in the 
absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.

The Court propounded a three-pronged test for determining 
when there has been clear and unmistakable error committed in 
a prior decision.  This test is as follows:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated,

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error . . . .  If a claimant-
appellant wishes to reasonably raise CUE 
there must be some degree of specificity 
as to what the alleged error is and, 
unless it is the kind of error . . . 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. at 43-44 (emphases in original).  
Thus, as a threshold matter, a claimant must plead clear and 
unmistakable error with sufficient particularity.  Only if 
this threshold requirement is met does the Board have any 
obligation to address the merits of the CUE claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995).

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Fugo v. Brown, 6 Vet. App. at 44.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, nonspecific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Id.  
Additionally, the Court held that VA's breach of its duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).

Under the regulations that were in effect at the time of the 
January 1974 rating decision, service connection will be 
severed only where evidence establishes that it is clearly 
and unmistakably erroneous, with the burden of proof being 
upon the Government.  A change in diagnosis may be accepted 
as a basis for severance action if the examining physician or 
physicians or other proper medical authority certifies that, 
in the light of all accumulated evidence, the diagnosis on 
which service connection was predicated is clearly erroneous.  
See 38 C.F.R. § 3.105(d) (1973).

Similarly, at the time of the January 1974 rating decision, 
regulations provided that where the reduction in evaluation 
of a service-connected disability or employability status is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, rating action will be taken.  The 
reduction will be made effective the last day of the month in 
which a 60-day period from date of notice to the payee 
expires. The veteran will be notified at his last address of 
record of the action taken and furnished detailed reasons 
therefore, and will be given 60 days for the presentation of 
additional evidence.  See 38 C.F.R. § 3.105(e) (1973).

The evidence of record at the time of the January 1974 rating 
decision showed that the veteran served honorably in the 
United States Air Force as a pilot.  In May 1971, service 
medical records showed he experienced a schizophrenic 
reaction when preparing to take on new responsibilities in 
his capacity as a pilot.  The veteran was treated with anti-
psychotic medication and ultimately discharged from service 
as unfit due to a diagnosis of schizophrenic reaction.  

The veteran applied for VA compensation benefits in September 
1971 and by way of a December 1971 rating decision was 
granted service connection for a schizophrenic reaction, 
undifferentiated type, in partial remission.  A 50 percent 
evaluation was assigned under 38 C.F.R. § 4.132, Diagnostic 
Code 9204.  This diagnostic code allows for the assignment of 
ratings using a general rating formula for psychotic 
reactions.

In November 1972, the veteran underwent VA examination and 
related that he had not been taking any medication for six 
months.  The examiner found no evidence of a mental 
disturbance, but recommended that the veteran continue 
outpatient therapy because he had basically been on vacation 
the entire time since his schizophrenic reaction.  The 
diagnosis rendered was an acute paranoid schizophrenic 
episode in remission.  Based on these medical findings, the 
RO issued a rating decision in January 1973 proposing a 
reduction in rating from 50 percent to 30 percent under 
Diagnostic Code 9204.  The veteran did not contest the 
proposed reduction and it became effective April 1, 1973.

The veteran was scheduled for another VA examination in 
November 1973 and at that time related having continued 
therapy and the use of anti-psychotic medication.  The 
examiner noted that the veteran had been diagnosed as having 
experienced a short-lived schizophrenic-type reaction during 
service, that he had undergone psychiatric evaluation in 
November 1972 and had no real change since then, and opined 
that the most appropriate diagnosis at the time of the 
examination was psychoneurosis, mixed type, manifest by 
chronic anxiety and chronic depression, both of neurotic 
depth.  The examiner reported that the veteran was a well-
oriented, alert and responsive gentleman who related being 
depressed and anxious without any confidence for a job 
interview.  The veteran was quoted as saying, "Everybody 
says that I am a nice guy, but when it comes to giving me a 
job they don't seem to have anything for me."  It was 
reported, however, that the veteran was working as a car 
salesman and engaged to be married.

Based on the medical findings outlined above, the RO 
recharacterized the veteran's psychiatric disability as 
psychoneurosis, mixed type (formerly diagnosed paranoid 
schizophrenia, competent), in a January 18, 1974, rating 
decision and proposed reducing the disability rating from 30 
percent to 10 percent using rating criteria found at 
38 C.F.R. § 4.132, Diagnostic Code 9406.  This diagnostic 
code allows for the assignment of ratings using a general 
rating formula for psychoneurotic disorders.  The veteran was 
provided notice of this rating decision on January 23, 1974, 
but did not respond.  As such, the reduction in rating to 10 
percent under Diagnostic Code 9406 became effective April 1, 
1974.

The veteran appeared and testified before a Decision Review 
Officer (DRO) at the RO in November 2005.  He stated that he 
did not respond to the January 1974 notice of reduction 
because VA was in the process of recouping severance pay he 
had received from the United States Air Force and he was not 
going to receive any money in the 1980's anyway.  The veteran 
has at no time refuted the fact that he was notified of the 
January 18, 1974, rating decision and proposed reduction in 
rating.  The crux of his argument for revision of the January 
1974 rating decision is simply that the recharacterization 
was inaccurate as he had a psychotic disorder throughout all 
times in question.  The veteran points to a 1975 evaluation 
performed by the United States Air Force as evidence of his 
continuing psychotic disorder.

Given the evidence as outlined above, the Board first finds 
that the veteran has pled his CUE claim with enough 
specificity for the Board to consider it on the merits.  
Specifically, the veteran contends that the rating board in 
1974 incorrectly applied rating criteria that was less 
favorable to the veteran when it recharacterized his service-
connected psychiatric disorder as psychoneurosis.  
Interestingly, the veteran now contends that the 
recharacterization effectively severed service connection for 
the schizophrenic reaction and the Court found in its 
November 2007 Memorandum Decision that this argument is part 
and parcel of the original CUE claim.  Therefore, in an 
effort to bring clarity to the issues presented, the Board 
will discuss the aspects of the CUE claim with respect to 
severance and reduction separately.

The veteran looks to Andino v. Nicholson, 498 F.3d 1370 
(2007) in support of his argument that the recharacterization 
of his psychiatric disorder was actually severance of service 
connection for a schizophrenic reaction.  The Andino case 
entails a gentleman who was granted service connection for 
schizophrenia and then service connection was severed based 
on a letter from a private physician who reported that the 
diagnosis of schizophrenia was in error.  The Federal Circuit 
determined that 38 C.F.R. § 3.105(d) required medical 
certification of a change in diagnosis based on a review of 
all of the evidence and not just some of the evidence before 
entitlement to VA compensation benefits can be severed.

The Andino case does not address a change in diagnosis from 
one psychiatric disorder to another; it simply looks at the 
severance of VA benefits based on an erroneous diagnosis.  
Consequently, the Board does not find it to be controlling in 
the current case.  What the Board does find controlling are 
the regulations extant in 1974 when the RO determined that 
the current diagnosis of record was psychoneurosis.

38 C.F.R. § 4.13 (1973) stated that:

The repercussion upon a current rating of 
service connection when change is made of 
a previously assigned diagnosis or 
etiology must be kept in mind.  The aim 
should be the reconciliation and 
continuance of the diagnosis or etiology 
upon which service connection for the 
disability had been granted.  The 
relevant principle enunciated in § 4.128 
entitled "Change of Diagnosis" should 
have careful attention in this 
connection.  When any change in 
evaluation is to be made, the rating 
agency should assure itself that there 
has been an actual change in the 
conditions, for better or worse, and not 
merely a difference in thoroughness of 
the examination or in use of descriptive 
terms.  This will not, of course, 
preclude the correction of erroneous 
ratings, nor will it preclude assignment 
of a rating in conformity with § 4.7.

38 C.F.R. § 4.128 (1973) stated that:

Rating boards encountering a change of 
diagnosis will exercise caution in the 
determination as to whether a change in 
diagnosis represents no more than a 
progression of an earlier diagnosis, an 
error in a prior diagnosis, or possibly a 
disease entity independent of the 
service-connected psychiatric disorder.

As outlined above, the evidence as it stood in January 1974 
showed that the veteran experienced a schizophrenic reaction 
during service and began taking anti-psychotic medication.  
He was not diagnosed as having schizophrenia, but a 
schizophrenic reaction.  By November 1972, the veteran was 
not showing any signs of mental disturbance and the examiner 
used the word "acute" in his diagnosis of paranoid 
schizophrenic episode.  The VA examiner in November 1973 
appears to have reviewed the veteran's history because he 
commented that the veteran had been diagnosed as having 
experienced a "short-lived schizophrenic type reaction" and 
specifically mentioned the November 1972 examination report.  
The examiner found that the veteran experienced chronic 
anxiety and depression and determined that the appropriate 
diagnosis at that time was psychoneurosis, mixed type.  No 
where in the medical evidence is it suggested that the 
diagnosis of schizophrenic reaction was inappropriate or 
inaccurate to describe the disability experienced in 1971.  
By 1973, however, the veteran was not showing signs of a 
psychosis and was given a diagnosis of psychoneurosis to 
better describe his symptoms of chronic anxiety and 
depression, symptoms that are not psychotic.

Following a complete and sympathetic review of the evidence, 
the Board finds that the recharacterization of the veteran's 
service-connected psychiatric disorder by the rating board in 
1974 was not severance of service connection for a 
schizophrenic reaction and, as such, 38 C.F.R. § 3.105(d) 
(1973) is not here for application.  Specifically, the 
evidence of record in 1974 clearly shows that the symptoms 
associated with the original diagnosis of a psychotic 
disorder were not present at the time of the two most recent 
psychiatric evaluations.  The facts, as they were known in 
1974, were before the rating board and the rating board 
correctly applied the statutory and regulatory provisions 
extant at that time regarding a change in diagnosis as there 
was nothing in the medical evidence reflecting a continuation 
of an active psychotic disorder rather than a psychoneurosis.  
In fact, the VA examination report dated in November 1973 
reveals that the veteran related a history consistent with 
that reported in November 1972 when there was no evidence of 
mental disturbance, that he only complained of anxiety, 
depression, and obsessive-compulsive behavior, and that the 
examiner specifically found "the diagnosis of acute paranoid 
schizophrenic episode in remission should be changed to a 
psychoneurosis, mixed type..."

Service connection for a psychiatric disorder continued 
following the January 1974 rating decision as opposed to a 
severance of service connection as found in the Andino case 
and other severance cases.  The rating board in 1974 simply 
considered the evidence of record and determined, pursuant to 
38 C.F.R. § 4.13 (1973), that there was an actual change in 
the condition as opposed to a difference in examination 
thoroughness or use of terms.  As noted above, the November 
1973 examiner specifically reported that a change in 
diagnosis was warranted based on his evaluation as well as 
the previous evaluation in November 1972 when no evidence of 
mental disturbance was found. 

The Board appreciates the veteran's argument that the 
November 1973 evaluation was not thorough, lasting only 
thirty to forty-five minutes, and that subsequent evaluations 
prove that he continued to have a psychotic disorder.  As the 
veteran has himself articulated, a CUE review is limited to 
the evidence in existence at the time of the rating decision 
in question.  That said, the Board finds that subsequent 
psychiatric evaluations cannot be considered when determining 
if the rating board in January 1974 acted appropriately.  
Interestingly, however, the Board does note that the 1975 
evaluation report referenced by the veteran includes a 
finding of a history of "acute psychosis" as opposed to a 
diagnosis of a psychotic disorder.

Having found that the RO did not sever service connection for 
a psychotic disorder when it recharacterized the veteran's 
disability as psychoneurosis based on the medical evidence, 
the Board now turns to the RO's proposed reduction in rating 
from 30 percent to 10 percent in its January 1974 rating 
decision.  The veteran has provided a copy of the November 
1973 VA examination report wherein he delineates the symptoms 
present at that time which meet the rating criteria for 
assignment of a 30 percent rating as opposed to a 10 percent 
rating.  As pointed out above, he does not argue that he did 
not receive proper notice of the proposed reduction, only 
that in hindsight he should have been continued at the 30 
percent rate and might have paid more attention to the matter 
had he actually been getting paid by VA at that time.

A review of the record shows that the veteran was properly 
advised of the proposed reduction and, after no response from 
the claimant, the reduction in rating took effect in 
compliance with 38 C.F.R. § 3.105(e) (1973) in April 1974.  
The veteran's argument that the symptoms reported in the 
medical evidence of record in 1974 show that criteria for a 
30 percent rating were met speak only to the weighing of the 
evidence and cannot rise to the level of CUE.  See Fugo v. 
Brown, 6 Vet. App. at 44.  

The veteran points to three Court cases as authority for 
granting his CUE motion.  The Board here considers all three.

In Sorakubo v. Principi, 16 Vet. App. 120 (2002), the Court 
addressed whether it was CUE to not consider 38 C.F.R. 
§ 3.344 which sets out the procedural requirements for 
reducing a rating that has been in place for five years or 
longer.  That is not the case with this veteran as he was 
granted service connection for a psychiatric disorder less 
than three years before the rating action here in question.  
Accordingly, Sorakubo is not here for application.

In Ternus v. Brown, 6 Vet. App. 370 (1994), the Court 
addressed whether it was CUE to not consider 38 C.F.R. 
§ 3.343 regarding the continuation of a total disability 
rating.  Similarly, in Olson v. Brown, 5 Vet. App. 430 
(1993), the Court addressed whether it was CUE to not use the 
standard of proof set forth in 38 C.F.R. § 3.343(c) when 
reducing a total rating based on individual unemployability.

However, this veteran was not granted a total rating prior to 
January 1974 and there is no question before the Board about 
the use of § 3.343.  As such, the CUE claim here is not 
controlled by Ternus or Olson.

In reviewing the regulations the veteran asserts were 
improperly applied in 1974, the Board finds that 38 C.F.R. 
§ 4.2 (1973) regarding the interpretation of examination 
reports was properly applied as the November 1973 examination 
report relied upon by the rating board clearly set out 
consistencies between findings at that time and findings at 
the previous examination.  Additionally, the report 
specifically stated why a change in diagnosis was warranted, 
i.e., the veteran's main complaints were depression and 
anxiety.  As for 38 C.F.R. §§ 4.125 and 4.126 (1973), the 
Board finds the 1974 rating board's actions to be consistent 
with having a working knowledge of psychiatric principles and 
meeting its responsibility to accept or reject diagnoses 
shown on the examination reports.  The veteran's argument 
with respect to the reports showing unemployability is 
without merit as the 1973 VA examiner clearly reported that 
the claimant was working notwithstanding his comments about 
people not hiring him and being less than confident in 
approaching job interviews.  Finally, the rating criteria at 
38 C.F.R. § 4.132 (1973) is found to have been appropriately 
applied despite the veteran's belief that the general formula 
for rating psychotic reactions should have been applied 
because the recharacterization of the disability as 
psychoneurosis is supported in the evidence.

In reviewing all evidence of record, all arguments put forth 
by the veteran, and all pertinent caselaw and statutory and 
regulatory provisions, the Board finds, at the time of the 
January 1974 rating decision, the correct facts, as they were 
then known, were before the adjudicator and the statutory and 
regulatory provisions then extant were correctly applied in 
recharacterizing the veteran's psychiatric disorder as 
psychoneurosis and proposing a reduction in disability rating 
from 30 percent to 10 percent effective April 1, 1974.  
Additionally, the January 1974 rating decision 
recharacterizing the veteran's psychiatric disorder as 
psychoneurosis and proposing a reduction in disability rating 
from 30 percent to 10 percent effective April 1, 1974, did 
not contain factual or legal errors of such magnitude, 
individually or cumulatively, that a different outcome would 
have to have been reached in their absence.  Consequently, 
the veteran's request for revision of the January 1974 rating 
decision based on clear and unmistakable error must be and 
hereby is denied.


ORDER

Clear and unmistakable error having not been committed in the 
January 18, 1974, rating decision recharacterizing the 
veteran's psychiatric disorder as psychoneurosis and 
proposing a reduction in disability rating from 30 percent to 
10 percent effective April 1, 1974, the rating will not be 
revised and the appeal is denied.



____________________________________________
Neil T. Werner
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


